Citation Nr: 0705467	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1977 to April 1980 and from October 1989 to July 1997.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision which continued 
noncompensable ratings for sinusitis, allergic rhinitis, and 
residuals of an appendectomy scar; and increased the rating 
for left knee disability to 20 percent.  The veteran's March 
2005 notice of disagreement addressed the claims seeking 
compensable ratings for allergic rhinitis, sinusitis, and 
appendectomy scar.  An April 2005 rating decision increased 
the rating for sinusitis to 10 percent, and a statement of 
the case (SOC) was issued.  The veteran's May 2005 
substantive appeal limited his appeal to the matter of the 
rating for sinusitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

A 30 percent schedular rating for sinusitis is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  In other words, the duration 
and frequency of sinusitis episodes, as well as the nature of 
the care provided are critical factors in determining the 
rating warranted.  In that regard, it is noteworthy that 
while the record includes the report of a fairly recent 
(October 2005) VA examination and CT scan (November 2005), 
treatment records associated with the claims file are 
primarily for periods that are now 7 or more years in the 
past.  The veteran reported to June 2004 and October 2005 VA 
examiners that he averages 4 sinus infections a year, and at 
such times is treated with antibiotics prescribed by his 
private physician.  (He also stated in his May 2005 VA Form 9 
that he has had more than six sinus infections.  

In light of the foregoing, the Board concludes that there are 
treatment records outstanding that are critical to the matter 
before the Board, and must be secured.  Furthermore, if the 
more recent treatment records suggest a greater degree of 
disability than found on October 2005 VA examination, another 
VA examination would be indicated.

[The veteran is advised that under 38 C.F.R. § 3.158(a), 
where evidence requested in conjunction with a claim for 
increase is not furnished within one year after the date of 
request, the claim will be considered abandoned.]

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to 
identify (and provide any necessary 
releases) all sources (VA and other) of 
treatment and evaluation he has received 
for sinusitis since July 2002.  The RO 
should secure for the record copies of the 
complete clinical records of treatment and 
evaluations identified.

2.  If (and only if) the records received 
pursuant to the request above include any 
post November 2005 records that appear to 
show greater sinusitis disability than 
found on October 2005 VA 
examination/November 2005 sinus CT scan, 
the RO should arrange for the veteran to 
be examined by an otolaryngologist to 
determine the current severity of his 
sinusitis.  The veteran's claims file and 
a copy of the criteria for rating 
sinusitis must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  Any indicated tests 
or studies must be completed.  The 
findings reported should be sufficiently 
detailed to allow for evaluation under the 
applicable rating criteria. 

3.  The RO should then re-adjudicate the 
claim, applying 38 C.F.R. § 3.158, if 
indicated.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


